


Exhibit 10.1
[dardenlogo1a21.jpg]




November 25, 2014




C. Brad Richmond
[Address redacted]




Dear Brad,


Thank you for your contributions to the Company during your years of service to
Darden. This Agreement (the “Agreement”) will confirm your upcoming termination
of active employment from one or more subsidiaries of Darden Restaurants, Inc.
(Darden Restaurants, Inc. and its subsidiaries hereinafter referred to as the
“Company”) on March 29, 2015 or earlier upon the appointment of your successor
(the “Separation Date”). On the Separation Date, you will be placed on a leave
of absence until the last day of a seventy-eight (78) week period (the “LOA End
Date”), and you will receive the separation benefits described below from the
Separation Date until the LOA End Date. This letter sets forth our mutual
understanding of the terms of your separation.


1. This Agreement, together with the Summary of Benefits attached to this
Agreement, will supersede all terms and provisions of any prior employment
agreement, oral or written, between you and the Company, including the Amended
and Restated Management Continuity Agreement between you and the Company, dated
as of October 1, 2009, and the separation agreement between you and the Company,
dated as of November 18, 2014 (collectively, the “Prior Agreements”), except the
award agreements that govern the terms and conditions of your outstanding
performance stock units (the “Performance Stock Units Award Agreements”) and
your outstanding non-qualified stock options (the Non-Qualified Stock Option
Award Agreements”). In case a dispute arises between either this Agreement and
the Performance Stock Units Award Agreements and/or the Non-Qualified Stock
Option Award Agreements, the Performance Stock Units Award Agreements and/or the
Non-Qualified Stock Option Award Agreements will control. Except as provided
herein, any Prior Agreement, with the exception of the Performance Stock Units
Award Agreements and the Non-Qualified Stock Option Award Agreements, shall be
of no further force and effect.


2. Commencing the Separation Date until the LOA End Date, you cannot perform any
services on behalf of the Company unless specifically requested to do so in
writing by me. During this period, you shall not make any commitments or incur
any expenses for or in the name of the Company without my express written
authorization.


3. Provided that you timely execute this Agreement and do not revoke your
signature during the Revocation Period (as defined below), you will be entitled
to the separation benefits listed below during the period from the Separation
Date until the LOA End Date.


(a)
The Company will pay to you, in a lump sum in cash within 30 days after the
Separation





--------------------------------------------------------------------------------




Date, an amount equal to $841,799.40, which is the equivalent of your regular
gross base salary of $10,792.30 per week over a seventy-eight (78) week period.
You will not be entitled or eligible to receive any raises, be granted any stock
options or performance stock units (“PSUs”), or receive any bonus payments for
fiscal 2016 or later. Except as required by law, you will not accrue, earn or be
entitled to any vacation benefits, personal time or sick time, and any earned
and accrued but unused vacation balance will be paid to you.


(b)
Unless specifically provided for in this Agreement, you will not be reimbursed
for any expenses incurred after the Separation Date, and any outstanding
business expenses incurred prior to the Separation Date must be submitted to the
Company in accordance with the Company’s expense reimbursement policy.



(c)
You will be eligible to participate in the financial counseling benefits through
the end of calendar year 2015, and will be provided with an additional financial
counseling reimbursement allowance of $7,500 to use in calendar year 2015. Your
eligibility to participate in the physical examination benefits will end on the
Separation Date.



(d)
You will be eligible to participate in medical, dental, and vision coverage
substantially similar to your coverage level on the Separation Date and
according to the terms and conditions of the applicable benefit plan(s) and in
accordance with practices and policies in effect on the Separation Date;
provided, however, that in no event will you be entitled to participate in any
life insurance, short-term disability coverage (including salary continuation)
or long-term disability coverage. When medical insurance coverage ends as of the
LOA End Date, you may elect to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). In addition, you are eligible to enroll for
yourself and your spouse in whatever “retiree medical plan,” if any, that is
then maintained by the Company in accordance with the terms and conditions of
the applicable retiree medical plan.



(e)
Except as specifically provided for herein, you will not be eligible to
participate in benefit plans or programs sponsored by the Company after the
Separation Date. You will not be eligible to participate in a qualified
retirement plan sponsored by Darden Restaurants, Inc. and distribution from any
qualified retirement plan will be made pursuant to the terms of the applicable
plan. You may not defer any amounts into the FlexComp Plan; however, pursuant to
the terms of that plan, you will receive a company award prorated through the
Separation Date, and such company award will be paid to you when the company
award is made.



(f)
Pursuant to the terms of your Performance Stock Units Award Agreements and
Non-Qualified Stock Option Award Agreements, as a result of your termination of
employment within two years following a Change of Control (as defined in such
award agreements), your unvested equity awards will accelerate as of the
Separation Date. As of the Separation Date, all of your unvested options to
purchase shares of our common stock (222,077 options), will become exercisable
in full and will expire at the end of their respective original terms. As of the
Separation Date, all of your outstanding PSUs (28,916 PSUs) will become fully
vested. You will be paid an amount in cash in settlement of your PSUs, based on
the closing sales price of our common stock on the Separation Date, and a pro
rata portion of the accrued dividends that you are entitled to receive in
respect of your vested PSUs (pro-rated based on your period of employment
between the respective grant dates of your PSUs and the Separation Date). As a
result of the payment timing rules under Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations issued





--------------------------------------------------------------------------------




thereunder (the “Code”), as described in Section 6 below, you will be paid this
amount as soon as practicable after the first day of the seventh month following
your Separation Date (or, if earlier, the date of your death). During the term
of this Agreement, you understand that you may be subject to Darden Restaurants,
Inc.’s window periods and agree to consult with the General Counsel’s office
prior to trading Darden Restaurants, Inc. equity, including stock, stock options
or stock units.


4. You may keep your company automobile for four weeks following your Separation
Date. Prior to that date, you may purchase the automobile at AMR market value
(adjusted market value as provided by the leasing company), less a percent equal
to 10% plus an additional 2% for each year of service, which will be included in
your earnings as imputed income in accordance with applicable tax laws. If you
do not purchase the car, you must return it to the Company within four weeks
following your Separation Date.


5. In consideration of the Company’s covenants and agreements contained herein,
you agree:
(a)
That the Company’s reputation and goodwill in the marketplace is of utmost
importance and value to the Company. You further agree not to make, publish or
cause to be published any public or private statement or comments disparaging or
defaming Darden Restaurants, Inc., its subsidiaries or affiliates, Board of
Directors or the management of those companies. You acknowledge and agree that
this prohibition extends to statements, written or verbal, made to anyone,
including but not limited to, the news media, competitors, vendors, and
employees (past and present). You further understand and agree that this
paragraph is a material provision of this Agreement and that any breach of this
paragraph shall be a material breach of this Agreement, and that the Company
would be irreparably harmed by violation of this provision.



(b)
You agree not to disclose any other confidential or proprietary information of
the Company or its affiliates, including Olive Garden, Bahama Breeze, LongHorn
Steakhouse, The Capital Grille, Seasons 52, Yard House or Eddie V’s to any third
parties, and to hold the confidential information in confidence and not to use,
transfer, or disclose the information, directly or indirectly to anyone.
Unauthorized disclosure will result in an extinguishment and/or return of any
consideration provided for hereunder.



(c)
That you are not eligible for reemployment or independent contractor status with
the Company and hereby waive any claim of right to reemployment by the Company,
including any of its subsidiaries or affiliates. You also agree that you are not
now seeking and will not in the future seek employment or independent contractor
status with the Company. You agree that if, for some reason, you are reemployed
by the Company in any capacity, such employment will be immediately terminated
upon the Company’s discovery of such employment. You further agree that upon the
Company’s termination of such employment, you shall make no claim whatsoever as
a result of such termination.



(d)
To notify the Company in writing, within five (5) business days of your
acceptance, if you accept employment with any employer prior to the LOA End
Date. Unless such employment violates your obligations hereunder, you will
continue to receive the separation payments and benefits as set forth in this
Agreement. Such notice shall specify the name and address of the employer and
the date of acceptance and shall be delivered to the Company, care of the
General Counsel.







--------------------------------------------------------------------------------




(e)
After the Separation Date, that you will make yourself available at reasonable
times, intervals and places for interviews, consultations, internal
investigations and/or testimony during which you will provide to the Company, or
its designated attorneys or agents, any and all information known to you
regarding or relating to the Company or your activities on behalf of the Company
pertaining to the subject matter on which your cooperation is sought. You agree
to remain involved for so long as any such matters shall be pending.



(f)
You further agree that if you are ever subpoenaed or otherwise required by law
to provide any statement or other assistance to a party to a dispute or
litigation with the Company, other than the Company, then you will provide
written notice of the circumstances requiring such statement or other
assistance, including where applicable a copy of the subpoena or other legal
writ, in such a manner and at such a time that allows the Company to timely
respond. Nothing herein shall prevent you from cooperating with co-defendants in
litigation or with inquiry in a government investigation without a need to
obtain prior consent or approval from the company; however, you shall provide
prompt notice of any voluntary giving of oral or written statements to such
parties, and provide to the Company a copy of any written statement so given or
a summary of any oral statement provided.



(g)
Non-Disclosure.

i)
During the course of your employment you have received some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by you in
furtherance of your duties with the Company; (3) compilations of data concerning
Company products, services, customers, and end users including but not limited
to compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (4) compilations of information
about the Company’s employees and independent contracting consultants; (5) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (6) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(7) the Company’s marketing strategies and compilations of marketing data; (8)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and, (10)
any summary, extract or analysis of such information together with information
that has been received or disclosed to the Company by any third party as to
which the Company has an obligation to treat as confidential (all of which
constitutes “Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by you
concerning any business, transaction or potential transaction that constitutes
or may constitute an opportunity for the Company to earn a fee or income,
specifically including those relationships that were initiated, nourished or
developed at the Company’s expense. Confidential Information does not include
data or information: (1) which has been voluntarily disclosed to the public by
the Company, except where such public disclosure has been made by you without
authorization from the Company; (2) which has been independently developed and
disclosed by others; or (3) which has otherwise entered the public domain
through lawful means.





--------------------------------------------------------------------------------






ii)
All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. For a period of five (5) years following the
Separation Date, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party. Provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.



iii)
As of the Separation Date, you agree to promptly deliver to the Company all
property belonging to the Company, including but without limitation, all
Confidential Information, Trade Secrets and all electronic and physical
embodiments thereof, all Company files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports , computers,
phones, personal digital assistants, books, records, videos, cards, keys,
Company credit cards and other documents (including but not limited to all such
data and documents in electronic form) supplied to or created by you in
connection with your employment with the Company (including all copies of the
foregoing) in your possession or control, and all of the Company’s equipment and
other materials in your possession or control (collectively “Company Property”).
You agree to allow the Company, at its request, to verify return of Company
Property and documents and information and/or permanent deletion of the same,
through inspection of personal computers, personal storage media, third party
websites, third party e-mail systems, personal digital assistant devices, cell
phones and/or social networking sites on which Company information was stored
during your employment with the Company.



iv)
Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or your duties under the applicable law
relating to Trade Secrets.



(h)
Non-Competition. You agree that for a period of twenty-four (24) months
following the Separation Date (the “Restricted Period”), you will not provide or
perform the same or substantially similar services, that you provided to the
Company, on behalf of any Direct Competitor, directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.



i)
Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.



(i)
Non-Solicitation. You agree that you shall not at any time during the Restricted
Period, on behalf of yourself or any other Person, directly or by assisting
others, solicit, induce,





--------------------------------------------------------------------------------




encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact during the last two years of your employment, to cease
doing business with the Company or to do business with a Direct Competitor.
“Material Contact” means contact between you and a Person: (1) with whom or
which you dealt on behalf of the Company; (2) whose dealings with the Company
were coordinated or supervised by you; (3) about whom you obtained Confidential
Information in the ordinary course of business as a result of your association
with the Company; or (4) who receives products or services authorized by the
Company, the sale or provision of which results or resulted in compensation,
commission, or earnings for you within two years prior to the date of the
termination of your employment with the Company. “Person” means any individual,
firm, partnership, association, corporation, limited liability entity, trust,
venture or other business organization, entity or enterprise.


(j)
Non-Recruitment. You agree that during the Restricted Period, you will not, on
behalf of yourself or any other Person, directly or by assisting others,
solicit, induce, persuade, or encourage, or attempt to solicit, induce,
persuade, or encourage, any individual employed by the Company, with whom you
have worked, to terminate such employee’s position with the Company, whether or
not such employee is a full-time or temporary employee of the Company and
whether or not such employment is pursuant to a written agreement, for a
determined period, or at will. The provision of this paragraph shall only apply
to those individuals employed by the Company at the time of solicitation or
attempted solicitation.



(k)
Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Agreement and the
Confidential Information and Trade Secrets provided to you, gives rise to the
Company’s interest in restraining you from competing with the Company and that
any limitations as to time, geographic scope and scope of activity to be
restrained are reasonable and do not impose a greater restraint than is
necessary to protect Company’s Confidential Information, Trade Secrets, good
will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood.



(l)
Survival of Covenants. The provisions and restrictive covenants in this Section
of this Agreement shall survive the expiration or termination of this Agreement
for any reason. You agree not to challenge the enforceability or scope of the
provisions and restrictive covenants in this Section. You further agree to
notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.







--------------------------------------------------------------------------------




(m)
Injunctive Relief. You acknowledge that if you breach or threaten to breach any
of the provisions of this Agreement, your actions will cause irreparable harm
and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.



(n)
Extinguishment of Rights and Return of Consideration. Upon the Company’s good
faith determination of a violation by you of any of the terms of this Section,
you understand and agree that, in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to any
payments or benefits under this Agreement, whether vested or unvested, shall be
extinguished, and that you will be obligated to return any consideration paid to
you in exchange for the promises contained herein.



(o)
That nothing in this Agreement shall be construed as an admission of liability
by the Company or you; rather, we are resolving any and all matters and disputes
regarding your employment and separation from the Company.



(p)
Release.

i)
You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
releases and discharges the Company, its parents, divisions, subsidiaries and
affiliates and its and their current and former owners, directors, officers,
shareholders, insurers, benefit plans, representatives, agents and employees,
and each of their predecessors, successors, and assigns (collectively, “the
Releasees”), from any and all actual or potential claims or liabilities of any
kind or nature, including, but not limited to, any claims arising out of or
related to your employment and separation from employment with the Company and
any services that you provided to the Company; any claims for salary,
commissions, bonuses, other severance pay, vacation pay, allowances or other
compensation, or for any benefits under the Employee Retirement Income Security
Act (except for vested ERISA benefits); any claims for discrimination,
harassment or retaliation of any kind or based upon any legally protected
classification or activity; any claims under Title VII of the Civil Rights Acts
of 1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, 42 U.S.C. §1981, 42 U.S.C.
§ 1983, the Family Medical Leave Act and any similar state law, the Fair Credit
Reporting Act and any similar state law, the Equal Pay Act and any similar state
law, including the Florida Civil Rights Act, the Florida Whistleblower Act, the
Florida Minimum Wage Act, Florida Statute §448.08 (and any other claim for
unpaid wages or other compensation under Florida law), as well as any amendments
to any such laws; any claims for any violation of any federal or state
constitutions or executive orders; any claims for wrongful or constructive
discharge, violation of public policy, breach of contract or promise (oral,
written, express or implied), personal injury not covered by workers’
compensation benefits, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, contribution and any claims under
any other federal, state or local law, including those not specifically listed
in this Agreement, that you, your heirs, executors, administrators, successors,





--------------------------------------------------------------------------------




and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of this Agreement.


ii)
For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledges that this release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to compensation, performance or
termination of employment with the Company, except for, and notwithstanding
anything in this Agreement to the contrary, claims which cannot be released
solely by private agreement. This release also excludes any claim for workers’
compensation benefits and any rights you may have to indemnification or
directors’ and officers’ liability insurance under the Company’s bylaws or
certificate of incorporation, any indemnification agreement to which you are a
party or beneficiary or applicable law, as a result of having served as an
officer, director or employee of the Company or any of its affiliates. You
further acknowledge and agree that you have received all leave, compensation and
reinstatement benefits to which you were entitled through the date of this
Agreement, and that you were not subjected to any improper treatment, conduct or
actions as a result of a request for leave, compensation or reinstatement.



iii)
You affirm, by signing this document, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company. You further agree that while this release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Agreement, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.



(q) That in addition to all other applicable legal and equitable remedies
available to the Company upon your breach of any provision of this Agreement, if
you violate any provision of this Agreement, the right to all compensation and
benefits (whether paid or to be paid) under this Agreement, whether vested or
unvested, will be subject to extinguishment and/or return, and the Company will
be entitled to immediate injunctive relief. You authorize the Company to seek
such relief in the state or federal court in Orange County, Florida, and you
hereby waive all objections to venue and personal jurisdiction.


6. This Agreement is intended to comply with the requirements of Section 409A of
the Code, or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code. In no event may you, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. In no event
whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on you under Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code. If you die
following the Separation Date and prior to the payment of any amounts delayed on
account of Section 409A of




--------------------------------------------------------------------------------




the Code, such amounts shall be paid to the personal representative of your
estate within 30 days after the date of your death. To the extent any
reimbursements or in-kind benefits due to you under this Agreement constitute “a
deferred compensation plan” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid or provided in accordance with
the requirements of Section 409A of the Code, including, without limitation, (a)
in no event shall reimbursements by the Company under this Agreement be made
later than the last day of the calendar year next following the calendar year in
which the expense was incurred, provided that you shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (b) the amount of any reimbursement (other than medical
reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) or in-kind
benefits that the Company is obligated to pay or provide during a given calendar
year shall not affect the amount of reimbursement or in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; and (c) your
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit. In the event
that you are a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the Separation Date (a “Specified Employee”)), amounts
and benefits that constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code that would otherwise be payable or provided
during the six-month period immediately following the Separation Date shall
instead be paid or provided as soon as practicable after the first day of the
seventh month following the Separation Date (or, if earlier, the date of your
death). The “Separation Date” occurs when you experience a “separation from
service” within the meaning of Section 409A of the Code, and the date on which
such separation from service takes place shall be the “Separation Date.”


7. You must return all Company Property to Teresa Sebastian within 24 hours of
the Separation Date. At that time, you also will provide any passwords or
Personal Identification Numbers needed to access any Company Property such as
electronic files or devices. The Company may, in its sole discretion, authorize
you in writing to retain some or all such Company Property until a specified
date, at which time you shall return all such Company Property to the Company.


8. You acknowledge:


(a)
That you were provided twenty-one (21) full days during which to consider
whether to sign this Agreement. If you have signed this Agreement prior to the
expiration of the 21-day period, you have voluntarily elected to forego the
remainder of that period.



(b)
That you have carefully read and fully understands all of the terms of this
Agreement.



(c)
That you understand that by signing this Agreement, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., as well as all rights to all
claims described in Paragraph 3 of this Agreement, and that you are not waiving
any rights arising after the date that this Agreement is signed.



(d)
That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Agreement and the release it contains.



(e)
That you understand fully the terms and effect of the Agreement and release and
know of no claim that has not been released by this Agreement. And, you further
acknowledge that





--------------------------------------------------------------------------------




you are not aware of, or that you have fully disclosed to the Company, any
matters for which you are responsible or which has come to your attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.


(f)
That these terms are final and binding on you.



(g)
That you have signed this Agreement and release voluntarily, and not in reliance
on any representations or statements made to you by any employee or officer of
the Company or any of its subsidiaries.



9. This letter contains all the terms agreed upon between you and the Company
regarding your employment and its termination, and except as specifically
provided herein, supersedes all prior oral or written agreements, arrangements,
and communications. This Agreement can only be amended in writing signed by you
and the Company.


10. Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
submitted to binding arbitration in Orlando, Florida pursuant to the Darden
dispute resolution program.


11. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida (without giving effect to the conflict of
law principles thereof). You agree that the state and federal courts of Florida
shall have jurisdiction over any litigation between you and the Company
regarding this Agreement, and you expressly submit to the exclusive jurisdiction
and venue of the federal and state courts sitting in Orange County, Florida.


12. All payments to you under the Agreement are subject to applicable tax and
other deductions required by law.


13. If any portion of this Agreement is found to be void, the remainder will
continue in full force and effect.








--------------------------------------------------------------------------------




Brad, if this letter correctly sets forth our agreement, please sign and date
the enclosed copy where indicated and return it to me. You have 7 days from the
date of your acceptance of this Agreement to revoke it (the “Revocation
Period”); if you do not revoke it within the 7-day period, it will become
effective. Revocation must be made in writing and sent to Darden Restaurants,
Inc., Attn: Teresa Sebastian, 1000 Darden Center Drive, Orlando, FL 32837.


Sincerely,












BY: /s/ Gene Lee                                11/25/14
Gene Lee, Interim Chief Executive Officer                    Date






PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


ACKNOWLEDGED AND AGREED








/s/ C. Bradford Richmond                        11/25/14
C. Bradford Richmond                        Date












--------------------------------------------------------------------------------




Summary of Benefits


This is a summary of your benefits related to your separation. This is only a
summary; the terms and conditions of the benefits described are governed by the
relevant plan documents. Also, this summary describes benefits as the Company
currently maintains them. The Company reserves the right to modify, replace or
discontinue any of its benefit plans and programs at any time, and the actual
benefits provided may differ from those currently provided as a result of such
actions by the Company.


Salary - You will remain actively employed and be paid your regular salary
through March 29, 2015 or earlier upon the appointment of your successor, which
will become your “Separation Date”.


Separation Payment - The Company will pay to you, in a lump sum in cash within
30 days after the Separation Date, an amount equal to $841,799.40, which is the
equivalent of your regular gross base salary of $10,792.30 per week over a
seventy-eight (78) week period.


Unused Vacation Pay - Any earned and accrued but unused earned vacation hours
will be paid to you following your Separation Date. You will not be eligible for
or accrue any additional vacation benefits after your Separation Date.


Leave of Absence - To provide you with continued health insurance coverage and
continued service credit for certain benefits described below, on the Separation
Date you will be placed on a Leave of Absence until the last day of a
seventy-eight (78) week period, which will become your “LOA End Date”. While on
Leave of Absence, you will not perform any services for the Company unless
specifically requested in writing.


Bonus - To the extent any bonus is paid pursuant to the Management and
Professional Incentive Plan (MIP), you will be eligible to receive a MIP bonus
award for the 2015 fiscal year on a pro-rated basis for your period of active
employment (to be paid in August 2015). You will not be eligible to receive any
bonus payments for fiscal 2016 or later.


Medical, Dental and Vision Insurance Plan Coverage - As a special separation
benefit, your health insurance coverage will continue while you are on Leave of
Absence and will end on the LOA End Date, unless extended as provided by COBRA.


Group Life and Disability Insurance Plan Coverage - Your life and disability
insurance will end on your Separation Date (i.e., your last day of active
employment). Group Term Life Insurance may be converted to an individual whole
life policy after your Separation Date by directly contacting the life insurance
company; conversion forms will be sent to you.


Extended Medical/Dental Coverage (COBRA) - If you do not obtain health insurance
coverage elsewhere by the LOA End Date, you may elect to continue medical and
dental coverage as provided under COBRA, for you and any covered dependents, for
up to eighteen (18) months by paying 102% of the applicable premium. A
notification of your right to continue coverage along with enrollment will be
sent to you.


Retiree Medical - If you are currently enrolled in Darden’s medical coverage,
you are eligible to enroll in the Retiree Medical Plan for yourself and your
spouse in accordance with the terms and conditions of the Plan. This enrollment
eligibility continues until you are age 65. You are eligible for a Company
subsidy.




--------------------------------------------------------------------------------






FlexComp - You will be eligible to receive a pro-rated FlexComp Award in August
2015, which will be pro-rated for your period of active employment. No
additional deferrals will be allowed during your Leave of Absence. During your
Leave of Absence you can transfer funds according to the Plan provisions. Your
FlexComp balance will be distributed in accordance with Plan provisions and your
elections.


Equity - Pursuant to the terms of your Performance Stock Units Award Agreements
and Non-Qualified Stock Options Award Agreements, as a result of your
termination of employment within two years following a Change of Control (as
defined in such award agreements), the vesting of your outstanding PSUs and
stock options will accelerate as of the Separation Date. You will not be
eligible for any future grants. Your outstanding stock options may be exercised
according to the terms of the applicable grant agreement.


Company Property - All company credit cards, keys, manuals, records, files,
computers and equipment, telephone and any other company property in your
possession should be returned to Teresa Sebastian within twenty-four hours of
the Separation Date.


Company Car - You may keep your company automobile for four weeks following your
Separation Date. Prior to that date, you may purchase the automobile at AMR
market value (adjusted market value as provided by the leasing company), less a
percent equal to 10% plus an additional 2% for each year of service (the
discount is added to your W-2 as imputed income). If you do not purchase the car
you must return it to the Company and you will receive a refund for your
ownership portion of the automobile’s adjusted market value.


Competitive Dining - This benefit ends on your Separation Date.


Financial Counseling - You will be eligible to participate in the financial
counseling benefits through the end of calendar year 2015, and will be provided
with an additional financial counseling reimbursement allowance of $7,500 to use
in calendar year 2015.


Company Physical - Your eligibility to participate in the physical examination
benefits will end on your Separation Date.


Management Continuity Agreement - Your Management Continuity Agreement will
terminate on the date of your separation agreement.






